               Case 18-10601-MFW                Doc 1653         Filed 11/05/18         Page 1 of 15



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                    :
                                                               : (Jointly Administered)
                            1
                  Debtors.                                     :
                                                               : Re: Docket No. 1540
                                                               :
                                                                 Obj. Deadline: October 9, 20182
                                                               : Hr’g Date: November 6, 2018 at 2:00 p.m. (ET)
-------------------------------------------------------------- x

              JOINT OBJECTION OF DEBTORS AND LANTERN
         ENTERTAINMENT LLC TO MOTION OF CERTAIN CONTRACT
    COUNTERPARTIES TO COMPEL ASSUMPTION OF EXECUTORY CONTRACTS

          The Weinstein Company Holdings LLC and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) and Lantern Entertainment LLC (together with its

affiliates, “Lantern”) respectfully submit this Joint Objection (the “Objection”) to Motion of

Certain Contract Counterparties to Compel Assumption of Executory Contracts [Docket No.

1540] (the “Motion”)3 and represent as follows:

                                           PRELIMINARY STATEMENT

          1.      By the Motion, the Counterparties seek to force a decision on the Debtors and

Lantern in a manner that is contrary to the Bankruptcy Code and this Court’s prior rulings.

Fundamentally, the Counterparties fail to identify any applicable authority that would support the

1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
    York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    numbers are not provided herein. A complete list of this information may be obtained on the website of the
    Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.
2
    Extended with the consent of the Counterparties (as defined herein) to November 5, 2018 at 10:00 a.m. (ET).
3
    Capitalized terms that are used herein and not otherwise defined shall have the meanings given to them in the
    Motion.



#50746788 v1
               Case 18-10601-MFW        Doc 1653     Filed 11/05/18     Page 2 of 15



extraordinary act of not only compelling the Debtors to assume certain contracts, but also

requiring Lantern, in its capacity as the purchaser of the Debtors assets, to accept the assignment

of such contracts against its will regardless of whether it wants to have the contracts assigned to

it and regardless of the cure costs. The Counterparties point to no such authority because none

exists.

          2.    In addition to lacking any authority to support the relief requested in the Motion,

the Counterparties also misconstrue this Court’s prior rulings and orders. Putting aside their

misinterpretation of the Bid Procedures Order, the APA, and the Sale Order, the Counterparties’

arguments do not add up to an exemption from the Court-approved settlement that explicitly

allows Lantern 120 days after July 11, 2018 (i.e., by November 8, 2018) to make final

determinations on whether to take assignment of the Debtors’ executory contracts. Under that

settlement, which was embodied in the second amendment to the APA (the “Second

Amendment”) that was approved by this Court, Lantern committed to close the transaction, and

agreed to an outside date by which to designate contracts for assumption and assignment where

there had previously been no such limitation. Only briefly alluded to in the Motion is the fact

that the Counterparties raised the same arguments asserted in the Motion in the context of an

objection to approval of the Second Amendment. At the hearing on the approval of the Second

Amendment, the Court overruled the Counterparties’ objection and correctly recognized that the

designation of which contracts will be assumed and assigned to a purchaser routinely occurs

post-closing.

          3.    For the foregoing reasons and as more fully set forth in this Objection, the

Debtors and Lantern respectfully request that the Court deny the Motion.




                                                 2
#50746788 v1
               Case 18-10601-MFW        Doc 1653       Filed 11/05/18   Page 3 of 15



                                             BACKGROUND

          4.    On March 19, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

          5.    On March 20, 2018, the Debtors filed the Sale Motion [Docket No. 8], pursuant to

which, among other things, the Debtors sought the Court’s authority to sell substantially all of

their assets and certain procedures related thereto.

          6.    On April 6, 2018, the Court entered the Bid Procedures Order [Docket No. 190].

The Bid Procedures Order approved procedures relating to the assumption and assignment of

contracts. (Bid Procedures Order ¶ 23.) These procedures included, among other things, that: (i)

the Debtors file a list of contracts and leases, with cure amounts, that may be assumed and

assigned in connection with the Sale (Bid Procedures Order ¶ 24); and (ii) parties objecting to a

proposed assumption and assignment of their contract or leases, the Debtors’ cure amounts, or

the ability of the stalking horse bidder to provide adequate assurance of future performance do so

by a certain date (Bid Procedures Order ¶ 25). The Bid Procedures Order contemplated that

disputes with respect to assumption and assignment might be resolved after the hearing on the

sale, and set no deadline by which such disputes had to be resolved. (Bid Procedures Order ¶

26.) Relevant to the present dispute is the following provision of the Bid Procedures Order:

                Unless otherwise provided in the Successful Bidder’s Asset Purchase
                Agreement, at any time prior to prior to the Closing Date, the Successful
                Bidder may elect to amend the Contracts Schedule pursuant to Section
                2.8(a) of the Asset Purchase Agreement. Any Contract or Lease that
                remains on the Contracts Schedule as of such date and which the
                Successful Bidder designates in writing for assumption, shall be assumed
                by the Debtors and assigned to the Successful Bidder as part of the Sale
                …., subject to the resolution of any Assumption and Assignment
                Objection with respect to such contract or lease. All such Contracts that
                are not on the Assumed Contracts Schedule shall be deemed “Excluded
                Contracts” under the Asset Purchase Agreement.



                                                  3
#50746788 v1
               Case 18-10601-MFW                Doc 1653        Filed 11/05/18         Page 4 of 15



(Bid Procedures ¶ 28) (emphasis added).4

          7.      Accordingly, pursuant to the Bid Procedures Order, the Debtors filed and served

lists of contracts and leases that potentially would be assumed and assigned under Bankruptcy

Code section 365 in connection with the sale (collectively, the “Initial Assumption Lists”).5

Each Initial Assumption List identified that the contracts detailed therein were only potentially

subject to assumption and assignment.6

          8.      On May 9, 2018, the Court entered the Sale Order [Docket No. 846], which,

among other things: (i) approved the sale to Lantern as contemplated in that certain Asset

Purchase Agreement dated March 19, 2018 (as amended, supplemented or otherwise modified

from time to time in accordance with the terms thereof, the “APA”); and (ii) authorized (but did

not direct) the assumption and assignment of the executory contracts and leases that were

identified in the Notice of Filing of Final List of Potentially Assumed Contracts and Leases

[Docket No. 860] (the “Final Pre-Closing Assumption List”).

          9.      The Sale Order and the APA expressly contemplate that disputes regarding

assumption and assignment may be resolved and contracts may be assumed after the Closing

Date. First, the Sale Order provided that, on the Closing Date, or as soon as reasonably

practicable thereafter, the Debtors were to file and serve a final notice identifying which

4
    The APA sets forth a similar procedure (but which procedure must be considered in conjunction with other
    sections of the APA and this Court’s subsequent orders): “Prior to the Closing Date, Buyer, in its sole discretion
    by written notice to the Seller Parties, shall designate in writing which Available Contracts … Buyer wishes to
    “assume” … and subject to the right of the Buyer, at any time prior to the Closing Date, Buyer may, in its sole
    discretion, determine not to “assume” any Available Contracts previously designated as an Assumed Contract.
    All executory Contracts of the Seller Parties that are listed on Section 2.8(a) of the Disclosure Schedule as of the
    Closing Date and which Buyer does not designate in writing for assumption shall not be considered Assumed
    Contracts or Purchased Assets and shall automatically be deemed ‘Excluded Contracts.’” APA § 2.8(a).
5
    See Docket Nos. 216, 282, and 482.
6
    Such notices were captioned as notices of potential assumption and assignment and stated, in a conspicuous
    manner, that “[t]he presence of a Contract or Lease listed on Exhibit 1 attached hereto does not constitute an
    admission that such Contract or Lease is an executory contract or unexpired lease or that such Contract or
    Lease will be assumed and assigned as part of the Sale” (emphasis in original). Id.


                                                           4
#50746788 v1
                Case 18-10601-MFW             Doc 1653        Filed 11/05/18        Page 5 of 15



contracts or leases would be Assumed Contracts (as defined in the APA). (Sale Order ¶ 32.)

The foregoing list was filed on September 5, 2018 (as may be supplemented from time to time,

the “Assumed Contracts Schedule”) [Docket Nos. 1457, 1512].

          10.     Next, the Sale Order provided that the Unresolved Contract Objections (as

defined therein) would be heard at a subsequent hearing, and that “the pendency of a dispute

relating to a particular Assumed Contract or Lease shall not prevent or delay the assumption and

assignment of any other Assumed Contracts and Leases … or the Closing.” (Sale Order ¶ 31)

(emphasis added). The Sale Order further reserved Lantern’s right after the Closing Date to

designate any contract or lease not listed on the Assumed Contracts Schedule as an assumed

contract. (Sale Order ¶ 32.)

          11.     Finally, with respect to any dispute (arising either before or after the Closing

Date) regarding the assumption and assignment of contracts, the Sale Order provided an option

to Lantern to the extent the dispute was not resolved to its satisfaction. (Sale Order ¶ 33.)

Specifically, the Sale Order provided that: “In the event that after the Closing Date any such

dispute is not resolved to the Purchaser’s satisfaction, the Purchaser may determine that such

Contract or Lease subject to dispute is not an Assumed Contract and, instead, shall be an

Excluded Contract (as defined in the APA); upon such determination, the Purchaser shall have

no liability whatsoever to the Counterparty to such Contract or Lease that may arise prior to or

after the Closing Date.”          (Id.)    This provision of the Sale Order mirrors the procedure

contemplated under application section of the APA.7

7
    Specifically, the APA provides that: “In the event that a dispute regarding the Cure Amount with respect to an
    Assumed Contract has not been resolved as of the Closing Date, the Parties shall nonetheless remain obligated to
    consummate the Transactions. Upon an Order determining any Cure Amount regarding any Disputed Contract
    after the Closing, Buyer shall have the option to (x) pay the Cure Amount with respect to such Disputed Contract
    and assume the Disputed Contract as an “Assumed Contract” or (y) designate the Disputed Contract as an
    “Excluded Asset”, in which case, for the avoidance of doubt, Buyer shall not assume the Disputed Contract and
    shall not be responsible for the associated Cure Cost.” APA § 2.8(c) (emphasis added)

                                                         5
#50746788 v1
                Case 18-10601-MFW         Doc 1653       Filed 11/05/18      Page 6 of 15



          12.    On July 11, 2018, the Court approved the Second Amendment (the “APA

Amendment Order”), which set forth the terms of the settlement among the Debtors, Lantern,

and the Committee that enabled the sale transaction to close and set an outside date for the

designation of contracts to be assumed and assigned to Lantern. The sale to Lantern closed on

July 13, 2018 [Docket No. 1247] (the “Closing Date”).

          13.    Counsel for the Counterparties appeared at the hearing on the APA Amendment

Order to prosecute the Counterparties’ objections to the Second Amendment.8 After counsel for

the Counterparties conducted a cross-examination of the Debtors’ witness and delivered

argument, Judge Sontchi overruled the Counterparties’ objections. Specifically, Judge Sontchi

stated as follows:

                 THE COURT: All right. Thank you. I am going to overrule the objections. The
                 vast majority of which I believe really deal with issues that were already dealt
                 with in the previous order and are not modified in an adverse way in the current
                 order. There may have been an understanding or hope that these cure
                 objections would be dealt with prior to closing. That hasn’t occurred. That
                 wasn’t required in the previous order. That order was a final order. No appeals
                 were taken. It’s been final for almost two months.

                 So, I think that many of these arguments that were made in the objections were --
                 are by law of the case or a waiver. So, we are where we are with that. Again,
                 even if they were valid for today’s purposes I would overrule them because this
                 is rather standard that the closing will occur prior to executory contracts being
                 definitely determined, whether they’re assumed or assigned and what the cure
                 amounts will be. We routinely preserve those arguments for post-closing.

July 11, 2018, Hr’g Tr. 51:10-52:3 (emphasis added).

          14.    Finally, the APA contains at least two other provisions which expressly

contemplate that the assumption and assignment of contracts may occur post-closing.

Specifically, the APA provides in relevant part that:

                 •   “At any time after the Closing, the Seller Parties and Buyer may (but shall
                     have no obligation to) mutually agree to seek authorization from the

8
    See Docket Nos. 1177, 1203.



                                                    6
#50746788 v1
                Case 18-10601-MFW         Doc 1653      Filed 11/05/18     Page 7 of 15



                     Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code, to assume
                     and assign a Contract that was not identified as an Assumed Contract as of
                     Closing; provided that Buyer will be solely responsible to pay the Cure
                     Amount required to assume such Contract.” APA § 2.8(f).

                 •   “Notwithstanding anything in this Agreement or the Sale Order to the
                     contrary, the Contract Designation Outside Date shall be the last date on
                     which Buyer may (x) designate a Disputed Contract as an “Excluded Asset”
                     pursuant to Section 2.8(c) (with any such Disputed Contract not so designated
                     assumed by Buyer as an “Assumed Contract” in accordance with the terms
                     thereof), (y) assume a Contract that was not identified as an Assumed
                     Contract as of the Closing pursuant to Section 2.8(f) (with any such Contract
                     not so assumed constituting an “Excluded Contract” following such date) or
                     (z) designate a Previously Omitted Contract as an “Assumed Contract”
                     pursuant to Section 2.8(g) (with any such Previously Omitted Contract not so
                     designated constituting an “Excluded Contract” following such date). For the
                     avoidance of doubt, nothing in this Section 2.8(i) shall in any way affect any
                     other date set forth in this Section 2.8, including the dates set forth in Section
                     2.8(a).” APA § 2.8(i).

          15.    Accordingly, with respect to “Disputed Contracts”, such as the Counterparties’,

this Court’s orders and the APA allow for the final designation by Lantern of the Debtors’

contracts and (if applicable) the assumption to occur post-closing.

                                                OBJECTION

I.        THE COUNTERPARTIES FAIL TO STATE GROUNDS UPON WHICH THE
          COURT CAN GRANT THE RELIEF REQUESTED

          16.    The Counterparties seek entry of an order compelling the Debtors to assume the

contracts and assign them to Lantern, subject to resolution of any cure disputes. (Motion ¶ 16.)

The basis for this relief is that the Debtors’ removal of contracts that were listed on the Final Pre-

Closing Assumption List from the Assumed Contracts Schedule purportedly violates the

procedures set forth in the Bid Procedures Order. (Motion ¶ 18.) Therefore, according to the

Counterparties, the Debtors should be compelled to assume those contracts and assign them to

Lantern. This argument fails.




                                                   7
#50746788 v1
                Case 18-10601-MFW       Doc 1653     Filed 11/05/18     Page 8 of 15



          17.    First, the Counterparties cite to no authority by which the Court can compel the

Debtors to assume an agreement and force Lantern to accept such an assignment. Second, even

if such authority existed and the Court could order the relief requested, the Court already has

overruled the Counterparties’ arguments.

          A.     No Authority Exists Under the Bankruptcy Code to Compel the Debtors to
                 Assume and Lantern Accept the Assignment of the Contracts

          18.    As a matter of law, the relief requested by the Motion cannot be granted.

Numerous courts have held that debtors cannot be forced to assume executory contracts. See

Gray v. W. Envtl. Servs. & Testing, Inc. (In re Dehon, Inc.), 352 B.R. 546, 565 (Bankr. D. Mass.

2006) (“Nothing in the Code suggests that the court has the power to force the assumption of a

contract against the will of the trustee or debtor-in-possession.”); see also Sundial Asphalt Co.,

Inc. v. V.P.C. Inv. Corp. (In re Sundial Asphalt Co., Inc.), 147 B.R. 72, 80 (Bankr. E.D.N.Y.

1992) (“The Court finds nothing in the statute or the Bankruptcy Rules providing for rejection or

assumption of an executory contract by any party other than the trustee or debtor in possession,

and finds no authorization for the court making such an election sua sponte, although whatever

election is made by the trustee is subject to the court's approval.”); In re III Enter., Inc. V, 163

B.R. 453, 467 (Bankr. E.D. Pa. 1994) aff’d sub nom. Pueblo Chem., Inc. v. III Enter. Inc. V, 169

B.R. 551 (E.D. Pa. 1994) (“Our research has uncovered no cases which hold that a party to an

executory contract can force the debtor to assume any such contract.”); In re Hendrickson, 2005

WL 3670876, at *3 (Bankr. N.D. Tex. May 24, 2005) (“A nondebtor party to an executory

contract simply does not have the statutory authority to force assumption of the contract.”); In re

G. Force Inv., Inc., 442 B.R. 646, 648-49 (Bankr. N.D. Ohio 2010) (“No creditor or other party

in interest can force the estate to assume or reject an executory contract or lease under § 365.”)

(citing In re Valley View Shopping Ctr., L.P., 260 B.R. 10, 39 (Bankr. D. Kan. 2001)).


                                                 8
#50746788 v1
                Case 18-10601-MFW              Doc 1653         Filed 11/05/18        Page 9 of 15



Accordingly, if the Counterparties are seeking to have this Court compel the Debtors to assume

the contracts, that request should be denied.9

          19.      Finally, the Counterparties brush over a critical step in the process of achieving its

desired result of requiring Lantern to take certain contracts: assignment of the contracts. The

Counterparties cite to no authority under which the Court could force the Debtors to assign the

contracts to Lantern, or force Lantern to take an assignment of those contracts. This is consistent

with the concept that assumption and assignment are voluntary contractual matters between the

debtor and an assignee. Thus, even if the Counterparties could find a way to have the contracts

deemed assumed or force the Debtors to assume them, the gambit ends there. There has never

been any doubt that the Debtors and Lantern must comply with Bankruptcy Code section 365

when assuming and assigning any contract, regardless of whether that happens before or after the

Closing Date.10

          B.       The Court Already Has Overruled the Counterparties’ Arguments

          20.      Even if the Counterparties could point to authority that permits this Court to

compel the Debtors to assume a contract and assign it to Lantern, this Court has already

overruled the Counterparties’ arguments. In its objections to the APA Amendment Order, the

Counterparties raised the same issues.11 At the hearing on the APA Amendment Order, Lantern

left no doubt that it would address the disputed contracts post-closing (a remark that was left

unquestioned by the Court or other parties).

9
     Furthermore, Bankruptcy Code section 365(d)(2) provides that an executory contract or unexpired lease may be
     assumed or rejected at any time prior to confirmation of a plan, “but the court, on request of any party to such
     contract or lease, may order the trustee to determine within a specified period of time whether to assume or
     reject such contract or lease.” 11 U.S.C. § 365(d)(2) (emphasis added). In short, the statute itself contemplates
     potential limitations on the applicable period of time, but nonetheless preserves the a debtor’s choice to assume
     or reject.
10
     See, e.g., Sale Order ¶ OO (preserving parties’ rights to object to the assumption and assignment of their
     contracts); July 11, 2018 Hr’g Tr. 52:15-16 (“[I]f it’s an assumption, it’s going to be cured.”).
11
     See Docket No. 1177, ¶ 6(a); Docket No. 1203, ¶ 5-7.


                                                            9
#50746788 v1
                Case 18-10601-MFW         Doc 1653       Filed 11/05/18     Page 10 of 15



                  MS. LAHAIE: [J]ust so that we’re all clear it is Lantern’s intention to only
                  assume those contracts at closing that are not subject to objection. And
                  then, obviously, as we negotiate as part of the settlement, there will be a
                  120 day process post-closing during which we will be able to resolve
                  objections to the assumption and assignments of additional contracts, and
                  assume and assign those additional contracts at that time, but we have no
                  intention of assuming any contracts that are subject to outstanding
                  objections.
                  […]

July 11, 2018 Hr’g Tr. 25:3-12.

          21.     Immediately following this statement by counsel to Lantern, counsel for the

Counterparties was heard. Strikingly, given that Lantern had just announced its intention to deal

with disputed contracts after the Closing Date, counsel to the Counterparties dropped the

objections that the APA and/or Sale Order violate the terms of the Bid Procedures Order and

therefore, the Debtors should be compelled to assume and assign their contracts immediately:

                  THE COURT: All right. Any objectors wish to be heard? Mr. Sabin.

                  MR. SABIN: Jeff Sabin, again, from Venable on behalf of various talented
                  clients. Your Honor, in light of the proposed modification language added
                  to Section 4 of the proposed order and in light of the statement that,
                  effectively, Lantern has said it will not. It does not have an intention, but I
                  assume that means it will not as of closing have assumed and assigned to
                  it any of the executory contracts that are subject to dispute. We’re really
                  down to two issues in my view. […]

July 11, 2018 25:24-26:11 (emphasis added).

          22.     Following some back-and-forth with the Court, counsel to the Counterparties

identified its remaining issue as clarifying who bore the risk of infringing on the rights of talent

parties prior to an assumption and that the Counterparties’ rights to that effect were preserved.

July 11, 2018 Hr’g Tr. 26:11-18, 27:22-28:11.              Presumably, given the further costs the

Counterparties say they have incurred for protecting their rights, the Counterparties would have




                                                    10
#50746788 v1
                Case 18-10601-MFW          Doc 1653       Filed 11/05/18     Page 11 of 15



pressed their objection at that point if a favorable ruling would mean an immediate assumption

and cure of their contracts.

          23.     Regardless, as the Court recognized in its ruling, the objections as to when the

Debtors had to assume and assign a contract were meritless.

                  THE COURT: All right. Thank you. I am going to overrule the objections. The
                  vast majority of which I believe really deal with issues that were already dealt
                  with in the previous order and are not modified in an adverse way in the current
                  order. There may have been an understanding or hope that these cure
                  objections would be dealt with prior to closing. That hasn’t occurred. That
                  wasn’t required in the previous order. That order was a final order. No appeals
                  were taken. It’s been final for almost two months.

                  So, I think that many of these arguments that were made in the objections were --
                  are by law of the case or a waiver. So, we are where we are with that. Again,
                  even if they were valid for today’s purposes I would overrule them because this
                  is rather standard that the closing will occur prior to executory contracts being
                  definitely determined, whether they’re assumed or assigned and what the cure
                  amounts will be. We routinely preserve those arguments for post-closing.

July 11, 2018 Hr’g Tr. 51:10-52:3 (emphasis added).

          24.     Judge Sontchi’s ruling only makes sense if, in fact, he was overruling the

objections made by the Counterparties (“even if they were valid for today’s purposes”) that the

assumption and assignment of their contracts must occur prior to the Closing Date.

II.       THE COUNTERPARTIES MISCONSTRUE THIS COURT’S PRIOR ORDERS

          25.     The crux of the Counterparties’ argument is that the Bid Procedures Order

controls over the subsequently-entered Sale Order and APA Amendment Order with respect to

the Counterparties. (Motion ¶ 24.) This is so, according to the Counterparties, because they:

“argue[d] that a decision with respect to which contracts were being assumed and assigned as

part of the Sale was required to be made prior to the Closing Date …; that Lantern is required to

assume any contracts that remained on the assumption schedule as of the Closing Date,

regardless of a pending dispute …; and that section 2.8(c) of the APA violates the Bid

Procedures Order by allowing Lantern to remove contracts from the assumption schedule post-

                                                     11
#50746788 v1
                Case 18-10601-MFW              Doc 1653        Filed 11/05/18         Page 12 of 15



closing…” (Motion ¶ 13.) Such arguments are only possible through a strained interpretation of

the APA and the orders entered by this Court.12

          26.      First, as a general matter, the Bid Procedures Order described the process the

Debtors would follow to identify executory contracts that they “may” assume and assign. (Bid

Procedures Order ¶ 23.) Nothing in the Bid Procedures Order, however, actually approved the

assumption and assignment of any executory contract identified by the Debtors for possible

assumption and assignment. The relief that the Counterparties request only follows if the Bid

Procedures Order in fact approved the assumption and assignment of contracts,13 but it self-

evidently did not. The Third Circuit requires that an executory contract cannot be assumed

without final approval by the Bankruptcy Court. See Univ. Med. Ctr. V. Sullivan (In re Univ.

Med. Ctr.), 973 F.2d 1065 (3d Cir. 1992) (“In order to insure that a debtor has the opportunity to

assess the advantages and disadvantages of assuming a contract, assumption must be approved.

It cannot be presumed.”). Rather, it was the Sale Order that approved the assumption and

assignment of executory contracts and, thus, it is the Sale Order that controls in these

circumstances.

          27.      Second, the Bid Procedures Order, in fact, contemplated that later events may

cause contracts to be assumed post-closing. The Bid Procedures Order noted that, should a

counterparty file an objection to assumption and assignment, the objection would be heard at the

12
     To the extent the Counterparties also are suggesting that they relied on the Bid Procedures Order, any such
     reliance would be manifestly unreasonable. The Counterparties have been active participants in these chapter 11
     cases and are fully aware of this Court’s subsequent orders.
13
     The Counterparties’ reasoning in the Motion is no model of clarity on this point. Compelled assumption of their
     contracts does not follow from the Counterparties’ objection that, essentially, the APA and Sale Order violate the
     Bid Procedures Order. The Debtors’ authority to assume and assign executory contracts did not occur until entry
     of the Sale Order and approval of the APA, which explicitly contemplate that, for example, (i) assumption and
     assignment objections “shall not prevent or delay” the closing (Sale Order ¶ 31) and (ii) after the Closing Date,
     Lantern may decide not to assume a contract subject to dispute (Sale Order ¶ 33). Even if the Sale Order or APA
     somehow violate the terms of the Bid Procedures Order (which they do not), the remedy the Counterparties
     propose does not match whatever harm the Counterparties may have incurred.


                                                          12
#50746788 v1
                Case 18-10601-MFW                Doc 1653         Filed 11/05/18         Page 13 of 15



“Sale Hearing or such later date that the Debtors, in consultation with the Successful Bidder,

shall determine in their discretion.” (Bid Procedures Order ¶ 26.) Significantly, there was no

time limit on when such date could be (i.e., whether that subsequent hearing could in fact occur

post-closing).

          28.       Third, the Counterparties contend that “any argument that the Bid Procedures

Order does not require a pre-closing decision with respect to which contracts are to be assumed

and assigned is irreconcilably inconsistent with the terms of the APA.” (Motion ¶ 25.) This is

patently false. Paragraph 28 of the Bid Procedures Order provided that: “Unless otherwise

provided in the Successful Bidder’s Asset Purchase Agreement, at any time prior to the Closing

Date, the Successful Bidder may elect to amend the Contracts Schedule pursuant to Section

2.8(a) … Any Contract or Lease that remains on the Contracts Schedule as of such date and

which the Successful Bidder designates in writing for assumption, shall be assumed by the

Debtors …” (emphasis added). First, such contracts would only be assigned if they were first

designated in writing by Lantern. Second, paragraph 32 of the Sale Order clearly contemplates

that Lantern need not determine which contracts it would like to assume until on or after the

Closing Date. Indeed, in their Motion, the Counterparties ignore section 2.8(i) of the APA

(which section was added pursuant to the APA Amendment Order), which sets an outside date of

November 8, 2018 for when contracts may be designated by Lantern for assumption.14



14
     Specifically, the APA provides that: “Notwithstanding anything in this Agreement or Sale Order to the contrary,
     the Contract Designation Date shall be the last date on which Buyer may (x) designate a Disputed Contract as an
     “Excluded Asset” pursuant to Section 2.8(c) (with any such Disputed Contract not so designated assumed by
     Buyer as an “Assumed Contract” in accordance with the terms thereof), (y) assume a Contract that was not
     identified as an Assumed Contract as of the Closing pursuant to Section 2.8(f) (with any such Contract not so
     assumed constituting an “Excluded Contract” following such date) or (z) designate a Previously Omitted
     Contract as an “Assumed Contract” pursuant to Section 2.8(g) (with any such Previously Omitted Contract not
     so designated constituting an “Excluded Contract” following such date). For the avoidance of doubt, nothing in
     this Section 2.8(i) shall in any way affect any other date set forth in this Section 2.8, including the dates set forth
     in Section 2.8(a).” APA § 2.8(i).


                                                             13
#50746788 v1
                Case 18-10601-MFW       Doc 1653      Filed 11/05/18    Page 14 of 15



          29.     Finally, it is not even clear that the reservation of rights provided in the Sale

Order includes the Counterparties’ objection that the Sale Order and/or APA violates the Bid

Procedures Order. Consistent with the applicable grounds for objection under Bankruptcy Code

section 365(b), the procedures outlined in the Bid Procedures Order specified that “[a]ny

Counterparty may object to the proposed assumption or assignment of its Contract or Lease, the

Debtors’ proposed Cure Amounts, if any, or the ability of the Stalking Horse Bidder to provide

adequate assurance of future performance.” (Bid Procedures Order ¶ 25.) Accordingly, the

Counterparties’ Sale Objection objected to the assumption and assignment of their contracts

because of, among other things, uncertainty over Lantern’s ability to provide adequate assurance

of future performance and the payment of the cure amount. In support of this objection, the

Counterparties argued that “the escape-hatch provided by Section 2.8(c) of the Stalking Horse

Agreement and … the Stalking Horse Agreement’s violation of paragraph 28 of the Bidding

Procedures Order, all strongly suggest that the Debtors have no intention of curing either

monetary or non-monetary defaults that exist under the Counterparties’ Contracts. As such, this

Court should not permit the Debtors to assume and assign the Contracts until such time as they

notify the Counterparties of the proper cure amounts along with audit reports, an accounting or

other supporting evidence, and further evidence their intention and ability to promptly cure all

monetary and non-monetary defaults in accordance with section 365(b)(1) of the Bankruptcy

Code.” (Sale Objection ¶ 40) (emphasis added).

          30.     In short, while the Counterparties used section 2.8(c) of the APA as an example,

its objection in fact went towards the Debtors’ and Lantern’s ability to cure defaults. That

objection, of course, is preserved. But it stretches credulity to suggest, by means of an artificial

reading of the APA, this Court’s orders, and routine process in sale transactions, the



                                                 14
#50746788 v1
               Case 18-10601-MFW      Doc 1653      Filed 11/05/18   Page 15 of 15



Counterparties have somehow preserved an argument that requires their contracts be forced upon

the Debtors and Lantern, all without any basis in the Bankruptcy Code.

                                           CONCLUSION

          WHEREFORE, for the reasons set forth herein, the Debtors and Lantern respectfully

request that the Court deny the Motion and grant such other and further relief as is just, proper

and equitable.

Dated:         November 5, 2018
               Wilmington, Delaware

/s/ Zachary I. Shapiro                           /s/ Evelyn J. Meltzer
RICHARDS, LAYTON & FINGER, P.A.                  PEPPER HAMILTON LLP
Mark D. Collins (No. 2981)                       David B. Stratton, Esq. (No. 960)
Russell C. Silberglied (No. 3462)                Evelyn J. Meltzer, Esq. (No. 4581)
Paul N. Heath (No. 3704)                         Hercules Plaza, Suite 5100
Zachary I. Shapiro (No. 5103)                    1313 N. Market Street
Brett M. Haywood (No. 6166)                      Wilmington, DE 19801
David T. Queroli (No. 6318)                      Telephone: (302) 777-6500
One Rodney Square                                Email: stratton@pepperlaw.com
920 North King Street                                    meltzere@pepperlaw.com
Wilmington, DE 19801
Telephone: (302) 651 7700
Facsimile:      (302) 651-7701

- and -                                          - and -

CRAVATH, SWAINE & MOORE LLP                      AKIN GUMP STRAUSS HAUER & FELD
Paul H. Zumbro (admitted pro hac vice)           LLP
George E. Zobitz (admitted pro hac vice)         Meredith A. Lahaie, Esq. (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)          Michael S. Stamer, Esq. (admitted pro hac vice)
Worldwide Plaza                                  Abid Qureshi, Esq. (admitted pro hac vice)
825 Eighth Avenue                                One Bryant Park
New York, NY 10019                               Bank Of America Tower
Telephone: (212) 474-1000                        New York, NY 10036
Facsimile: (212) 474-3700                        Email: mlahaie@akingump.com
                                                        mstamer@akingump.com
Attorneys for the Debtors and Debtors in                aqureshi@akingump.com
Possession
                                                 Attorneys for Lantern Entertainment, LLC




                                               15
#50746788 v1
